UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 16-6904


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

SANDRA ELLIOTT,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:09-cr-00383-BO-1)


Submitted:   November 22, 2016                Decided:    November 28, 2016


Before DIAZ and      THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sandra Elliott, Appellant Pro Se.     William Miller Gilmore,
Jennifer P. May-Parker, Stephen Aubrey West, Assistant United
States Attorneys, Kimberly Ann Moore, Seth Morgan Wood, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sandra Elliott appeals the district court’s order denying

her motion seeking a new trial pursuant to Fed. R. Crim. P. 33

and a judgment of acquittal pursuant to Fed. R. Crim. P. 29.                 We

have     reviewed     the   record    and   find   no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.       United     States   v.   Elliott,     No.    5:09-cr-00383-BO-1

(E.D.N.C.    June     24,   2016).    We    dispense     with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                       AFFIRMED




                                       2